 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   CHARLES CRISWELL, et al.,                         Case No. 1:20-cv-01048-DAD-SAB

11                   Plaintiffs,                       ORDER RE STIPULATION TO EXTEND
                                                       EXPERT DISCOVERY DEADLINE
12           v.
                                                       (ECF No. 69)
13   MICHAEL BOUDREAUX,

14                   Defendant.

15

16          On November 2, 2020, the Court issued a scheduling order setting the pretrial deadlines

17 in this matter. (ECF No. 42.) On May 17, 2021, the parties filed a stipulated request to extend

18 the expert discovery deadline from May 21, 2021, to June 18, 2021. (ECF No. 69.)

19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the November

20 2, 2020 scheduling order (ECF No. 42) is amended as follows:

21          1.      Expert Discovery Deadline: June 18, 2021; and

22          2.      All other dates and aspects of the November 2, 2020 scheduling order shall

23                  remain in effect.

24
     IT IS SO ORDERED.
25

26 Dated:        May 18, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
